Appeal from a judgment of the Court of Claims (McMahon, J.), entered April 18, 1983, which dismissed the claim. 1| When this matter was previously before us (Raynor v State of New York, 98 AD2d 865), we sustained the court’s dismissal of the claim based on the theory of negligent maintenance of the bed of the road and we remitted the matter for appropriate findings on claimant’s alternate theories of negligence: failure to maintain the road shoulder in a reasonably safe condition and failure to post notice to drivers of a dangerous condition. 11 The trial court has concluded that claimant has failed to prove either of his alternate theories in that no dangerous condition of the shoulder requiring posting was proven to exist and that, in any event, neither the condition of the shoulder nor the failure to post warnings had any causal relationship to the accident. We find that the record sustains the findings of the trial court. Claimant’s injuries resulted solely from the negligent operation of his motorcycle. 11 Judgment affirmed, without costs. Casey, J. P., Mikoll, Yesawich, Jr., and Levine, JJ., concur.